TIMOTHY C. FOX
Montana Attorney General
ROB CAMERON
Deputy Attorney General
JEREMIAH LANGSTON
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
rob.cameron@mt.gov
jeremiah.langston@mt.gov

COUNSEL FOR DEFENDANT-INTERVENOR
STATE OF MONTANA
                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION
NORTHERN PLAINS RESOURCE          CV-19-44-GF-BMM
COUNCIL, et al.,
                                  STATE OF MONTANA’S REPLY
          Plaintiffs,             BRIEF IN SUPPORT OF
      v.                          FEDERAL DEFENDANTS’
                                  CROSS-MOTION FOR SUMMARY
U.S. ARMY CORPS OF                JUDGMENT
ENGINEERS, et al.,
              Defendants,
TC ENERGY CORPORATION, et al.,
              Defendant-Intervenors,
STATE OF MONTANA,
             Defendant-Intervenor,
AMERICAN GAS ASSOCIATION, et
al.,
              Defendant-Intervenors.




                                  STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                     FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                        PAGE 1
                                 INTRODUCTION

      The states have siting authority over oil pipelines. Congress, in contrast to its

regulation of natural gas pipelines, has not granted any federal agency

comprehensive siting authority for oil pipelines. When the federal government

does regulate oil pipeline siting, it is in discrete circumstances; e.g., when a

pipeline will cross an international border or federal lands.

      Rather than acknowledge this straightforward jurisdictional divide, Plaintiffs

attempt to turn the U.S. Army Corps of Engineers’ (“Corps”) authority to permit

the discharge of dredged and fill material into navigable waters into something it is

not. Contrary to the plain text of 33 U.S.C. § 1444, Plaintiffs seek to confer the

Corps’ authority over siting oil pipelines at stream crossings for the purposes of

evaluating the risk of an oil spill. If granted, this would render Montana’s extensive

evaluation of the Keystone XL Pipeline’s (“Keystone”) stream crossings under the

Montana Major Facility Siting Act (“MFSA”) and the Montana Environmental

Policy Act (“MEPA”) duplicative and meaningless. See Ohio Valley Envtl.

Coalition v. Aracoma Coal Co., 556 F.3d 177, 196 (4th Cir. 2009) (finding the

Corps was not required to do National Environmental Policy Act (“NEPA”) review

beyond its authority under § 404 of the Clean Water Act (“CWA”) because it

would be redundant to state environmental review).




                                    STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                       FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                          PAGE 2
           Plaintiffs also attempt to assure this Court that the relief they seek is limited.

 They claim their request for relief focuses only on Keystone. (Doc. 107 at 56.) This

 claim is at odds with their arguments that Nationwide Permit 12 (“NWP 12”) is “a

 final permit authorizing the construction of oil pipelines through thousands of U.S.

 waterways” (id. at 3) and the reissuance of NWP 12 is unlawful because it violates

     various federal laws (id. at 9–53). The relief Plaintiffs seek, if granted, would

     significantly impact other linear infrastructure projects by signaling to future

     litigants and project developers alike that NWP 12 does not provide streamlined

     review of linear infrastructure but instead these projects may be subject to

 extensive National Environmental Policy Act (“NEPA”) review.


                                        ARGUMENT


I.         The cases cited by Plaintiffs do not support federalizing oil pipeline
           siting in the present case.

           Plaintiffs point to three instances in which the federal government has

 evaluated the risk of oil spills. (Doc. 107 at 63 (citing Indigenous Envtl. Network v.

 United States Dep’t of State, 347 F. Supp. 3d 561, 581–82 (D. Mont. 2018);

 Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 255 F. Supp. 3d 101, 134

 (D.D.C. 2017); Stop the Pipeline v. White, 233 F. Supp. 2d 957, 967–70 (S.D. Ohio

     2002)). All three are distinguishable from the present case and do not stand for the




                                         STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                            FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                               PAGE 3
general proposition that the Corps is responsible for regulating the risk of oil spills

at every water crossing subject to the CWA.

       In Indigenous Envtl. Network, this Court evaluated the U.S. Department of

State’s (“State Department”) issuance of a presidential permit to Keystone under

the national interest standard. 347 F. Supp. 3d at 561. This review occurred

because of “Keystone’s crossing of the international border between the United

States and Canada.” Id. at 572. Other federal courts have noted in the context of

evaluating NWP 12 that “there is no federal statute that requires or permits federal

oversight of an entirely domestic oil pipeline such as the one at issue here.”

Sierra Club v. United States Army Corps of Eng’rs, 990 F. Supp. 2d 9, 17 (D.D.C.

2013); see also id. at n.13 (noting Keystone “is an international project that

requires the State Department to issue a Presidential Permit finding that it is in the

‘national interest’ before it can be constructed. For this reason alone, Plaintiffs’

repeated comparisons between the FS Pipeline and the Keystone XL Pipeline are

misguided.”) (internal citations omitted). While Keystone remains an international

project, Plaintiffs do not challenge the State Department’s issuance of a

presidential permit under the national interest standard. (See Doc. 107 at n.1.)

Plaintiffs cannot use this Court’s prior determination of an entirely separate issue

to claim that the Corps has a “distinct obligation to asses oil spill risks . . . .”

(Doc. 107 at 56.)


                                     STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                        FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                           PAGE 4
      In Standing Rock Sioux Tribe, the Dakota Access Pipeline requested the

Corps to grant it an easement to build its pipeline under Lake Oahe. 255 F. Supp.

3d at 114. At the urging of other federal agencies, the Corps provided additional

review of the risk of oil spills due to the proximity of the proposed pipeline to

tribal lands and water resources. Id. at 115–119. In providing comments, the

U.S. Department of Interior specifically invoked its trust obligations to tribal lands

and water resources in asserting the concerns should be addressed. Id. at 115.

While the court evaluated the adequacy of the Corps’ oil spill analysis under these

narrow circumstances, the court flatly rejected the argument—which Plaintiffs also

raise here—that the Corps must “consider the impacts from the whole pipeline” or

“address the cumulative risk from the entire pipeline.” Id. at 130 (citing

Sierra Club v. U.S. Army Corps of Eng’rs, 803 F.3d 31, 34 (D.C. Cir. 2015);

Sierra Club v. Bostick, 787 F.3d 1043, 1051–54 (10th Cir. 2015); Winnebago Tribe

of Neb. v. Ray, 621 F.2d 269, 272–73 (8th Cir. 1980)).

      The present case does not concern an instance in which the Corps conducted

additional environmental review attributable to permitting an easement on federal

land or proximity to tribal resources. Instead, Plaintiffs raise the same argument

that the Corps must evaluate the cumulative effects of a pipeline under NWP 12,

which has been rejected many times over.




                                    STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                       FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                          PAGE 5
       Stop the Pipeline concerned an individual permit issued under § 404 of the

CWA. 233 F. Supp. 2d at 963. Various public commenters had raised concerns

about the risk of oil spills and the Corps responded to these comments. Id. at 967.

In subsequent judicial review, environmental plaintiffs argued that the Corps’

environmental assessment of the pipeline “inappropriately deferred to the Office of

Pipeline Safety (‘OPS’) 1 report on all [oil spill] safety issues” and “did not actually

assess the significance of leaks and spills in its nine page report.” Id., at 967. The

court rejected these arguments: “The Corps did not, as Plaintiffs would seem to

suggest, completely abdicate its independent obligation under NEPA to assess

whether the project significantly impacted the human environment. It relied on the

expertise of another federal agency with superior expertise on a single issue.”

Id. at 968.

       The Corps has done the same here by deferring to other federal agencies’—

including PHMSA and OPS—expertise on oil spill safety. Issuance and

Reissuance of Nationwide Permits, 82 Fed. Reg. 1,860, 1,883–84 (Jan. 6, 2017).

The mere fact the issue was raised by virtue of public comment in Stop the

Pipeline, and the Corps responded by pointing to another agency’s expertise, does



   1
    The Office of Pipeline Safety is located within the Pipeline and Hazardous
Material Safety Administration (“PHMSA”) of the U.S. Department of
Transportation. See Office of Pipeline Safety, https://www.phmsa.dot.gov/about-
phmsa/offices/office-pipeline-safety (last visited Feb. 14, 2020).
                                    STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                       FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                          PAGE 6
not mean that the Corps has a general obligation to evaluate the risk of oil spills at

pipeline stream crossings.

       These three cases represent unique situations in which the federal

government, based on specific circumstances unlike those at issue here, opted to

conduct environmental review of the risk of spills from oil pipelines. Merely

because the federal government has, under different circumstances, evaluated the

risk of spills from pipelines does not mean that the federal government must do so

in every instance. Said differently, these few examples do not mean the Corps had

an affirmative duty to evaluate oil spills here.

       Plaintiffs also cite to a letter from Montana Governor to the State

Department for the proposition that the federal government—not the states—have

primary authority over assessing stream crossings for the likelihood of oil spills.

(See Doc. 107 at 56.) The letter suggests the Governor has asked the Corps to

conduct more tribal consultation and more analysis on water crossings. See Letter

from Steve Bullock, Governor, State of Montana, to U.S. Dep’t of State (Nov. 18,

2019). 2 Consistent with the objective of his requests, the Corps is now engaged in

individualized review of the Yellowstone River. (Doc. 53.) The Governor’s letter,




   Available at < http://governor.mt.gov/Portals/16/DSEIS%20Keystone%20
   2

Comments%20MT%2011.18.2019.pdf?ver=2019-11-18-131000-473>.
                                    STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                       FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                          PAGE 7
  however, was limited in context and scope, and does not stand for the proposition

  that the Corps is precluded from using NWP 12 in permitting oil pipelines or that

  the federal government should supplant state authority on siting oil pipelines over

  river crossings. Further, the letter does nothing to diminish the Montana

  Department of Environmental Quality’s (“MDEQ”)—an agency overseen by the

  Governor—comprehensive and thorough review of Keystone under MFSA and

  MEPA. (See Doc. 92 at 8–13.)

        As recently as January 23, 2019, MDEQ took steps to allow Keystone to

  maintain its Certificate of Compliance. (See id. at 14.) Accordingly, MDEQ retains

  regulatory authority over the construction of Keystone. MDEQ’s pending review

  of Keystone’s water quality certification pursuant to § 401 of the CWA is proof of

  that ongoing regulatory authority. (See Doc. 107 at n.21.)


II.     In responding to Montana’s arguments, Plaintiffs’ conception of the
        Corps’ jurisdiction has changed.

        In its Opening Brief, Plaintiffs’ central contention was that the Corps’

  Environmental Assessment violates NEPA because it contains “absolutely no

  analysis of the risk of oil spills” from pipelines permitted by NWP 12 or the

  cumulative impacts of such spills. (Doc. 73 at 11.) Plaintiffs further elaborated that

  agencies are required “to evaluate effects that are ‘caused by the action and are




                                      STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                         FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                            PAGE 8
later in time or farther removed in distance, but are still reasonably foreseeable.’”

(Id. (emphasis added).) Montana responded by stating that this “but for” argument

under MEPA is not applicable because states already regulate oil pipeline siting.

(Doc. 92 at 15–17 (citing Ohio Valley Envtl. Coalition, 556 F.3d at 195–96).)

      Plaintiffs now assert that the Corps has a “distinct obligation to assess oil

spill risks” and “state laws do not usurp the Corps’ jurisdiction over U.S. waters.”

(Doc. 107 at 54, 56.) Plaintiffs cannot first claim that the Corps’ obligation to

assess the risk of oil spills is required as a reasonably foreseeable effect of

reissuing NWP 12 (Doc. 73 at 11–15) and now claim that the Corps has a distinct

obligation to perform this task (Doc. 107 at 56). These are two separate arguments.

      Plaintiffs’ initial argument entirely depends on what might happen after the

Corps approves a pipeline. Through that lens, Plaintiffs cannot look at federal

action in isolation without considering the states’ role in authorizing Keystone’s

construction. See Ohio Valley Envtl. Coalition, 556 F.3d at 197 (noting that the

state—not the federal government—had “‘control and responsibility’ over all

aspects of the valley fill projects beyond the filling of jurisdictional waters.”). In

contrast, Plaintiffs’ new argument depends on the alleged authority explicitly

conferred to the Corps by Congress. (See Doc. 107 at 54, 56 (arguing the Corps has

a “distinct obligation to assess oil spill risks” and “state laws do not usurp the

Corps’ jurisdiction over U.S. waters.”).


                                    STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                       FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                          PAGE 9
       The text of 33 U.S.C. § 1344 requiring the Corps to permit “the discharge of

dredged or fill material into the navigable waters” cannot be read to require a

distinct obligation to assess oil spill risks. The allegation that the Corps must

evaluate the risk of oil spills is totally reliant on the Plaintiffs’ arguments about

what is reasonably foreseeable as a result of authorizing the project under NWP 12,

which Plaintiffs have now distanced themselves from at least in responding to

Montana’s arguments. In any instance, Plaintiffs’ arguments fail because they do

not account for the well-defined responsibilities assigned to the states and the

Corps in authorizing the construction of oil pipelines.


III.   Plaintiffs seek an unusual remedy.

       Plaintiffs assert that they seek a remand without vacatur. (Doc. 107

at 56–57.) This is an unusual remedy. See Nicholas Bagley, Remedial Restraint in

Administrative Law, 117 Colum. L. Rev. 253, 255 (2017) (“With rare exceptions,

agency actions that contravene the APA are invalidated and returned to the

agency.”). Despite the lack of vacatur, Plaintiffs still seek equitable relief against

Keystone. (Doc. 107 at 64–65.) It remains unclear how this limited relief will be

available when Plaintiffs present essentially a facial challenge to NWP 12 as it

pertains to oil pipelines. (Doc. 110 at 1–4.) Further broadening the impacts of this




                                     STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                        FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                           PAGE 10
litigation, Plaintiffs’ claims specifically concerning Keystone (i.e., the Yellowstone

and Cheyenne River crossings) are presently stayed. (Doc. 107 at 13). If this Court

finds that NWP 12 was unlawfully reissued as it pertains to oil pipelines, this Court

could become the gatekeeper for determining, on a case-by-case basis, which oil

pipelines may continue to use NWP 12. Without this case-by-case determination,

acceptance of Plaintiffs arguments will result in a broader impact than Plaintiffs

acknowledge.


IV.   Plaintiffs do not respond to the other ways in which this litigation will
      impact linear infrastructure.

      The broad impact of this case is not just limited to the remedy. As pointed

out in Montana’s Response Brief, Plaintiffs argue Keystone’s use of NWP 12 to

build electricity transmission lines is unlawful because of potential “avian power

line collisions.” (Doc. 92 at 19 (quoting Doc. 73 at 28).) Montana argues this

argument would impact other electricity transmission lines that might rely on

NWP 12. (Id.) Plaintiffs have no response to this other than refraining from making

arguments about Keystone’s electric transmission lines in their Reply Brief.

      Similarly, Plaintiffs have no response to Montana’s contention that their

arguments, if accepted, could be repurposed to oppose electric transmission lines in

future litigation. (See Doc. 92 at 19–22.) Electricity transmission lines face




                                    STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                       FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                          PAGE 11
continuous scrutiny. See, e.g., Nat’l Parks Conservation Ass’n v. Semonite,

916 F.3d 1075, 1081 (D.C. Cir. 2019) (finding the Corps failed to conduct

adequate NEPA review in authorizing a transmission line crossing the James River

in Virginia under historic preservation laws); Backcountry Against Dumps v.

United States DOE, Case No. 3:12-cv-03062-L-JLB, 2017 U.S. Dist. LEXIS

114496, *3 (S.D. Cal. Jan. 30, 2017) (finding the U.S. Department of Energy failed

to provide adequate NEPA review in issuing a presidential permit for a

transmission line connecting a wind facility in Mexico to a public utility in

California).

      If this Court were to accept Plaintiffs’ arguments, it would signal that

NWP 12 is vulnerable in all its applications. This would allow future litigants

another opportunity to claim federal action must be subject to NEPA review. This

uncertainty would have a negative impact on all users of linear infrastructure by

increasing the financing costs for these projects. James W. Coleman, Pipelines &

Power-lines: Building the Energy Transport Future, 80 Ohio St. L.J. 263, 268–72,

265–66 (2019) (“The larger the risk that a project will not be approved, or that

policies will artificially lower its profits in coming years, the more money investors

must be paid to compensate for this uncertainty.”). This would disproportionately

affect renewable energy developers who—unlike oil producers—are entirely

dependent on linear infrastructure to deliver their product to market.


                                    STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                       FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                          PAGE 12
                                CONCLUSION

      For the foregoing reasons, Montana respectfully requests that the Court grant

Defendants’ cross-motions for partial summary judgment and deny Plaintiffs’

motion for partial summary judgment.

      Respectfully submitted this 18th day of February, 2020.

                               TIMOTHY C. FOX
                               Montana Attorney General
                               215 North Sanders
                               P.O. Box 201401
                               Helena, MT 59620-1401

                               By:       /s/ Jeremiah Langston
                                       JEREMIAH LANGSTON
                                       Assistant Attorney General

                                       Counsel for Defendant-Intervenor




                                  STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                     FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                        PAGE 13
                       CERTIFICATE OF COMPLIANCE

       Pursuant to Rule Local Rule 7.1(d)(2), I certify that this brief is printed

with a proportionately spaced Times New Roman text typeface of 14 points; is

double-spaced except for footnotes and for quoted and indented material; and the

word count calculated by Microsoft Word for Windows is 2,551 words, excluding

certificate of service and certificate of compliance.

                                        /s/ Jeremiah Langston
                                          JEREMIAH LANGSTON
                                          Assistant Attorney General

                                          Counsel for Defendant-Intervenor



                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, an accurate copy of the foregoing

document was served electronically through the Court’s CM/ECF system on

registered counsel.

Dated: February 18, 2020           /s/ Jeremiah Langston
                                     JEREMIAH LANGSTON
                                     Assistant Attorney General

                                     Counsel for Defendant-Intervenor




                                    STATE OF MONTANA’S REPLY BRIEF IN SUPPORT OF
                       FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                          PAGE 14
